IN THE COURT OF APPEALS OF IOWA

                                   No. 20-0362
                            Filed December 15, 2021


NATHAN PAUL VALIN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, William P. Kelly, Judge.



      The applicant appeals the district court decision denying his request for

postconviction relief. AFFIRMED.



      Nathan A. Mundy of Mundy Law Office, P.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Greer and Schumacher, JJ.
                                          2


SCHUMACHER, Judge.

       Nathan Valin appeals the district court ruling that denied his request for

postconviction relief (PCR). Valin argues he is entitled to PCR as he could not

anticipate a change in the law and he was improperly stopped by an Iowa

Department of Transportation (DOT) motor vehicle enforcement officer who did not

have authority to stop vehicles or make arrests for violations of traffic regulations.

Valin asserts is entitled to a retroactive application of State v. Werner, 919 N.W.2d

375 (Iowa 2018). We affirm the denial of Valin’s application for PCR.

       I.     Background Facts & Proceedings

       On July 13, 2016, Officer Brian Rink, a motor vehicle enforcement officer

for the DOT, was driving a marked DOT vehicle when he was passed by a

motorcycle traveling at a high speed. Officer Rink stopped the vehicle and noticed

the driver, Valin, had an odor of an alcoholic beverage and bloodshot, watery eyes.

He tested above the legal limit for alcohol. Valin was charged with operating while

intoxicated (OWI), second offense, in violation of Iowa Code section 321J.2 (2016).

       Valin filed a motion to suppress, claiming Officer Rink did not have authority

to stop him for a traffic matter. The district court denied the motion, finding:

       Although [DOT peace officers] have limited authority, that does not
       prevent a DOT officer from taking action if a crime is committed in
       their presence. See Iowa Code [§] 804.9. Nothing prevents the DOT
       officers from acting as a concerned citizen even while they are on
       duty. The Defendant was speeding 91 in a 60 m.p.h. zone on an
       interstate highway. This was not just a traffic violation but a clear
       threat to the safety of the general public. Officer Risk testified that
       he stopped the Defendant for speeding and for safety reasons. If
       Risk failed to take some action there could have been an accident.

       Following the court’s ruling, Valin waived his right to a jury trial and

stipulated to a trial on the minutes of testimony. He was convicted of OWI, second
                                           3


offense. On April 3, 2017, Valin was sentenced to a term of imprisonment not to

exceed two years, with all but thirty days suspended. He was thereafter placed on

probation.    Valin did not appeal the denial of his motion to suppress or his

conviction.

       On October 19, 2018, the Iowa Supreme Court decided Werner, which held

that a DOT motor vehicle enforcement officer did not have authority to stop

vehicles or make arrests for violations of traffic regulations.1 919 N.W.2d at 378.

The court found these officers’ authority was “strictly limited by the Iowa Code to

inspecting for registration, weight, size, load and safety violations.” Id.at 379

(citation omitted). The court also rejected the State’s argument that the officer had

conducted a citizen’s arrest, noting the officer “made the stop as part of his official

duties, not as a ‘private person.’”2 Id.

       On April 25, 2019, Valin filed a PCR application, requesting the court reopen

his criminal case and remand for reconsideration of his motion to suppress in light

of the Iowa Supreme Court’s ruling in Werner, which he claimed should be

retroactively applied. The district court denied his PCR application. The court

found PCR cases are “not a means for relitigating claims that were or should have


1  The Iowa Supreme Court determined in Rilea v. Iowa Department of
Transportation, that DOT officers have authority to stop motorists for suspected
violations of chapter 321J. 919 N.W.2d 380, 388 (Iowa 2018). This authority,
however, does not apply if the officer does not suspect the driver may be driving
while intoxicated. Werner, 919 N.W.2d at 380. The evidence in the present case
shows Valin was stopped for speeding, not because the officer suspected he was
impaired and, thus, this case does not involve the officer’s authority under chapter
321J. See id.
2 The court left open the question of whether motor vehicle enforcement officers

could make vehicle stops for safety purposes because it found the facts of the case
did not come within the community-caretaking doctrine. Werner, 919 N.W.2d at
378.
                                           4


been properly presented on direct appeal.” The court determined Valin did not

show sufficient reason for not raising an issue concerning the authority of a motor

vehicle enforcement officer to stop his vehicle in a direct appeal, as he had raised

the issue in his motion to suppress. The district court also determined the Werner

decision could not be applied retroactively.       Valin appeals the district court’s

decision.

         II.    Standard of Review

         “We generally review the denial of an application for [PCR] for correction of

errors at law.” Sauser v. State, 928 N.W.2d 816, 818 (Iowa 2019). “However, our

review is de novo when the basis for [PCR] implicates a constitutional violation.”

Linn v. State, 929 N.W.2d 717, 729 (Iowa 2019). We “can affirm the district court

decision on any ground argued below and urged on appeal by the appellee, even

if the court below did not reach that issue.” Jones v. State, 938 N.W.2d 1, 2 (Iowa

2020).

         III.   Discussion

         Valin asks the court to reopen his criminal case under section 822.2(1)(g)

(2019). This section provides that a person may file a PCR application if “[t]he

conviction or sentence is otherwise subject to collateral attack upon any ground of

alleged error formerly available under any common law, statutory or other writ,

motion, petition, proceeding, or remedy, except alleged error relating to restitution,

court costs, or fees under section 904.702 or chapter 815 or 910.”

         Section 822.2(2) states:

               This remedy is not a substitute for nor does it affect any
         remedy, incident to the proceedings in the trial court, or of direct
         review of the sentence or conviction. Except as otherwise provided
                                           5


       in this chapter, it comprehends and takes the place of all other
       common law, statutory, or other remedies formerly available for
       challenging the validity of the conviction or sentence. It shall be used
       exclusively in place of them.

       Under section 822.2, PCR proceedings “are not an alternative means for

litigating issues that were or should have been properly presented for review on

direct appeal.” Berryhill v. State, 603 N.W.2d 243, 245 (Iowa 1999). “Thus, we

have consistently held that any claim not properly raised on direct appeal may not

be litigated in a [PCR] action unless sufficient reason or cause is shown for not

previously raising the claim, and actual prejudice resulted from the claim of error.”

Id.; see also Renier v. State, No. 16-1876, 2017 WL 4570480, at *2 (Iowa Ct. App.

Oct. 11, 2017). When an issue has not been raised in a direct appeal, and no

reason for failing to raise the issue has been shown, the issue may not be litigated

in a PCR proceeding. See Staples v. State, No. 10-1616, 2013 WL 988907, at *4

(Iowa Ct. App. Mar. 13, 2013).        Valin does not allege his trial counsel was

ineffective for failing to challenge the denial of his suppression motion, citing Millam

v. State, 745 N.W.2d 719, 723 (Iowa 2003), and relying on the general standard

that attorneys are not required to anticipate a change in the law.

       There is an exception in PCR cases for issues based upon “factual or legal

matters which were excusably unknown at the time of the trial and appeal.”3

Nguyen v. State, 707 N.W.2d 317, 323 (Iowa 2005) (quoting Berryhill, 603 N.W.2d




3 A claim of ineffective assistance of counsel is also an exception to the rules of
error preservation. Everett v. State, 789 N.W.2d 151, 156 (Iowa 2010). Valin does
not claim that his failure to raise the issue concerning the authority of a motor
vehicle enforcement officer to stop his vehicle on direct appeal was due to
ineffective assistance of counsel.
                                           6


at 245). There must be a showing of actual prejudice resulting from the failure to

previously raise the issue. Jones v. State, 479 N.W.2d 265, 271 (Iowa 1991).

       Valin claims he could not have raised the issue concerning the authority of

a motor vehicle enforcement officer to stop his vehicle in a direct appeal after he

was sentenced on April 3, 2017, because Werner was not decided until

October 19, 2018. He contends that the issue comes within the error-preservation

exception for “factual or legal matters which were excusably unknown at the time

of the trial and appeal.” See Nguyen, 707 N.W.2d at 323. Lastly, Valin argues he

is entitled to retroactive application of the Werner holding.       We address the

retroactivity of Werner, as it is dispositive to Valin’s appeal.

       “[T]he threshold question in considering whether federal due process

requires a judicial decision be applied to postconviction relief proceedings is

whether the decision is substantive or procedural.” Goosman v. State, 764 N.W.2d

539, 542 (Iowa 2009) (citing Schriro v. Summerlin, 542 U.S. 348, 352–53 (2004)).

“A rule is substantive rather than procedural if it alters the range of conduct or the

class of persons that the law punishes.”          Schriro, 542 U.S. at 353; accord

Montgomery v. Louisiana, 577 U.S. 190, 198 (2016) (quoting Penry v. Lynaugh,

492 U.S. 302, 330 (1989), abrogated on other grounds by Atkins v. Virginia, 536

U.S. 304, 314–21 (2002)) (“Substantive rules include ‘rules forbidding criminal

punishment of certain primary conduct,’ as well as ‘rules prohibiting a certain

category of punishment for a class of defendants because of their status or

offense.’”).4


4While Montgomery relied on a “watershed provision,” the United States Supreme
Court later held that there are no exceptions for watershed rules to the principle
                                            7

       The Werner court held motor vehicle enforcement officers are prohibited

from effectuating a citizen’s arrest while acting in their official capacity. This holding

cannot be interpreted as “forbidding criminal punishment of certain primary

conduct,” nor is it a rule “prohibiting a certain category of punishment for a class of

defendants because of their status or offense.” Montgomery, 577 U.S. at 198.

Valin does not argue he was not speeding or that he was not intoxicated. If Valin

had been stopped and arrested by a law enforcement officer, such as a deputy or

state trooper, his conviction would have been permissible even after Werner.

When a rule affects the conduct of the police, not defendants, it is procedural, not

substantive. Cf. Garcia v. Comm’r of Corr., 84 A.3d 1, 6–7 (Conn. App. Ct. 2014)

(finding a judicial opinion to be not substantive because it “applie[d] to the conduct

of police” and because “it does not narrow the conduct or class of persons

punishable pursuant to a criminal statute”).         We determine that the decision

announced by the Werner court clarified a procedural rule rather than a substantive

rule. Accordingly, Valin’s claim fails. See Goosman, 764 N.W.2d at 542.

       IV. Conclusion

       Valin is not entitled to a retroactive application of Werner. We affirm the

denial of Valin’s PCR application.

       AFFIRMED.




that new constitutional rules of criminal procedure ordinarily do not apply
retroactively on federal collateral review. Edwards v. Vannoy, 141 S.Ct. 1547,
1560 (2021).